Citation Nr: 0000223	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.  He died in July 1995.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) denying the appellant's claim for 
service connection for the cause of the veteran's death.  


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
respiratory failure, interstitial pulmonary fibrosis or cor 
pulmonale to his period of active service, including to in-
service asbestos exposure.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits because the veteran's 
death was due to his exposure to asbestos while in service.  
Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  See 38 U.S.C.A. § 1310(b) (West 1991); 38 
C.F.R. § 3.312 (1999).  A service-connected disability is the 
principle cause of death if it singly or jointly with some 
other conditions, was the immediate or underlying cause of 
death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A service-connected disability is a contributory 
cause of death if it contributed substantially or materially, 
combined with other causes, and aided or lent assistance 
toward death.  See 38 C.F.R. § 3.312(c).  

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim for 
service connection for the cause of the veteran's death to be 
well grounded, there must be (1) evidence of the veteran's 
death; (2) evidence of incurrence or aggravation of a disease 
or injury in service; and (3) evidence of a nexus between the 
in-service injury or disease and the veteran's death.  See 
Carbino v. Gober, 10 Vet. App. 507 (1997).  In a claim for 
DIC benefits based on the cause of the veteran's death, the 
determinative issue involves medical causation.  Therefore, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Caluza 
v. Brown, 7 Vet.App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  In the absence of evidence of a 
well-grounded claim, the claim must be denied.  See Epps. v. 
Gober, 126 F.3d 1464, 1467-1468 (1997). 

The veteran's death certificate shows that the veteran died 
as the result of respiratory failure due to interstitial 
pulmonary fibrosis.  Another significant condition 
contributing to death, but not resulting in the underlying 
cause of death, was cor pulmonale.  

The appellant claims that the veteran's death was caused by 
in-service asbestos exposure.  The veteran's service 
personnel records indicate that he held the rating of Airman 
Apprentice, Airman, and Aviation Machinist's Mate, Third 
Class.  Beyond lay assertions, there is no evidence 
corroborating that the veteran was exposed to asbestos during 
his period of service.  Although both the appellant and her 
representative have expressed the belief that the veteran's 
duties, which involved aircraft repair, brought him in 
contact with asbestos, there is nothing in the record to 
indicate they have any specialized knowledge and are 
competent to testify in this regard.  Regardless, for the 
purposes of determining whether a well-grounded claim has 
been submitted, the Board accepts the appellant's assertion 
that the veteran was exposed to asbestos in service.  

The veteran's service medical records do not show treatment 
for respiratory problems, other than colds and a single 
notation of a chronic chest cough.  Thus, there is no 
evidence of the incurrence of a respiratory disorder during 
the veteran's period of service.  Post-service medical 
records also fail to indicate either that the veteran had in-
service respiratory problems or that his death was related to 
his period of service.  The April 1996 letter from Mark K. 
Robbins, M.D., describes the veteran's pulmonary fibrosis as 
"idiopathic," and indicates that although the disease began 
sometime in the past, it is impossible to know exactly when 
it first manifested.  "Idiopathic" means of unknown 
causation.  See Lanthan v. Brown, 7 Vet. App. 359, 361 
(1995).  Similarly, in a letter dated November 1995, James R. 
Castle, M.D., also described the veteran's pulmonary fibrosis 
as "idiopathic," and indicated that it was impossible to 
determine when it started.  Thus, neither Dr. Robbins nor Dr. 
Castle link the veteran's respiratory disease or subsequent 
death to his period of service.  

In a letter dated August 1996, Nelson B. Greene, M.D., 
reported that the veteran had been exposed to asbestos and 
opined that such exposure "could have contributed to the 
problems he had with pulmonary fibrosis."  First, Dr. Greene 
did not specify that the veteran's pulmonary problems were 
due to in-service asbestos exposure.  Moreover, the equivocal 
nature of his statement makes it insufficient to establish a 
plausible claim of service connection.  See Bloom v. West, 12 
Vet.App. 185, 187 (1999) (holding that a medical opinion to 
the effect that the cause of the veteran's death "could" 
have been attributed to his time in a prisoner of war camp, 
"without supporting clinical data or rationale," was 
insufficient to well ground a claim).  

Clearly, there is no competent medical evidence of record, 
beyond lay statements, linking the veteran's respiratory 
failure, interstitial pulmonary fibrosis or cor pulmonale 
generally to his period of service or specifically to in-
service asbestos exposure.  Because this issue involves an 
opinion regarding medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Caluza v. Brown, 7 Vet.App. 
498, 504 (1995).  As the appellant is a lay person with no 
medical training or expertise, her opinion that in-service 
asbestos exposure contributed to the veteran's death is 
insufficient to establish medical causation in this case.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

As the question of whether the veteran's death was caused, 
hastened or substantially and materially contributed to by a 
disability of service origin can only be resolved by a person 
competent to make medical judgments, and no medical opinion 
to that effect has been submitted, the Board finds that the 
appellant has not met her initial burden of submitting 
evidence of a well-grounded claim for DIC benefits under 
38 U.S.C.A. § 1310, based on entitlement to service 
connection for the cause of the veteran's death.  

The appellant has failed to submit evidence of a well-
grounded claim; therefore, the VA has no obligation to assist 
her in the development of her claim.  See Epps, 126 F.3d at 
1467-1468.  As the Board is not aware of the existence of 
additional available evidence that might well ground the 
appellant's claim, a duty to notify does not arise pursuant 
to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed.Cir. 1997).  That notwithstanding, the 
Board views this discussion as sufficient to inform the 
appellant of the elements necessary to well ground her claim, 
and to explain why her current attempt fails.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

